Status of Application

Acknowledgement is made of amendments filed 11/03/2021. Upon entering the amendments, claims 1-2 are amended and claims 1-3 are pending and presented for the examination. 
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Soudier et al (US 2016/0318814).
	Regarding claim 1, Soudier et al teaches a silico-aluminate aggregate and refractory produced therefrom (see Abstract), wherein the content of Al2O3 is 70-95 wt% (see claim 1) and the Fe2O3 content is up to 5 wt% (ibid.). An embodiment is taught wherein the Fe2O3 content is 1.9 wt% (see paragraph 0067). While no exemplary embodiment is taught having an Al2O3 content falling within the corresponding range of the instant claim, one of ordinary skill would have arrived at a content in the range of 35-80 wt% through routine optimization and experimentation. The 70-80 wt% portion of the Soudier range significantly overlaps that of the instant claims, and Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness.  
Soudier et al teaches that firing can take place at a temperature of up to 1500 °C, with 1300 °C specifically mentioned (see paragraphs 0022 and 0049). The presence of firing temperature and time teachings indicates that Soudier necessarily teaches a firing condition determination step to determine T and t values. Fe2O3 concentration is also a necessarily determined value, and the stage in the Soudier process at which this concentration is determined can be considered part of the firing condition determination step. As such, these limitations of claim 1 are met by the prior art of record. 
The Soudier process involves raising the temperature to the target temperature, thus meeting the temperature rise firing step of the instant claim. 
Soudier teaches a firing temperature, T, that can be 1300°C and thus meet the Formula (2) limitation. The firing time, t, is greater than 0 and thus meets the Formula (3) limitation. 
It is apparent that the combination of equivalent Fe2O3 content and overlapping T and t ranges taught by Soudier would lead to embodiments wherein the P parameter of the instant claims has a value such that its relationship to Fe2O3 meets the Formula (5) limitation. Table 2 of the instant Specification indicates a maximum amount of Fe2O3 for several temperature and time combinations. Each of these temperature/time treatment parameters fall into the ranges taught by Soudier (see paragraph 0049), and as discussed above, the Fe2O3 content can also overlap the range of the instant claims, and be below e.g. the 1.44 wt% value of said Table 2. It would therefore have been well within the ability of one of ordinary skill in the art to, through routine optimization and experimentation with the Soudier ranges, arrive at a combination meeting the treatment as described by applicant through the formulas of claim 1. This is because firing temperature and time and Fe2O3 content are all taught by Soudier to be result effective variables, and thus one would have had motivation to experiment with said variables in order to optimize the properties of the resultant refractory. Many such combinations would meet the limitation in terms of P in relation to Fe2O3 content as described by Formula (5). Performing such a heat treatment would constitute a determination step equivalent to that of the instant claim, even if the prior art does not teach that the precise formula limitations of instant claim 1 are intended to be met. As such, the further limitations of instant claim 1 are met by Soudier, and the claim is obvious and not patentably distinct over the prior art of record. 
Regarding claim 2, Soudier teaches the inventive Fe2O3 range prior to teaching the inventive firing temperatures and times. To one of ordinary skill carrying out the Soudier method, this would constitute first determining the Fe2O3 content, and thereafter determining T and t values. As discussed above, this aforementioned determination of T and t from the Soudier teachings would necessarily be a step wherein values meeting the Formulas (2-5) limitations are met, even if one is not consciously attempting to arrive at values that are mathematically described in the same way as in the instant claims. As also discussed above, Soudier teaches a Fe2O3 content of up to 5 wt%, with an embodiment containing 1.9 wt%.
Regarding claim 3, as discussed above, Soudier teaches that the Fe2O3 content is 5.0 wt% or less. This range overlaps and thus renders obvious the range of instant claim 3. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. As above, it is apparent from the disclosure in Table 2 of the instant Specification that temperature and time amounts that cause the P parameter to meet the formula (5) limitation are well within the ranges taught by Soudier. Therefore, routine optimization and experimentation with Soudier would lead a skilled artisan to P parameter embodiments meeting the instant claim limitations when Fe2O3 content is 2.0-2.2 wt%. This would meet the instant claim limitations even in the even that one of ordinary skill in the art did not consciously select the parameters to meet a P value defined in the precise way as in the instant claims. 
Response to Arguments
5.	Applicant’s arguments filed 11/03/2021 have been fully considered but are not persuasive.
	Applicant argues that the instantly claimed process allows for the use of inexpensive high-Fe2O3 raw materials and thus removes the need for a coating treatment, and contends that Soudier does not teach these features and thus cannot teach the limitations of the instant claims. However, this argument is not persuasive because the use of inexpensive raw material and lack of subsequent coating are not claimed features, and the lack of teaching of these effects in the Soudier process is therefore not a showing of a lack of obviousness-rendering. 
	Applicant further contends that there is nothing in Soudier that would suggest a combination of T, t, and Fe2O3 content such that the formula (4) and (5) limitations would be met. This is not found to be persuasive because the entirety of the Soudier teachings indicate parameters for each of these aforementioned values such that the resultant P value as calculated according to formula (4) would be greater than the inequality value of formula (5). As discussed above, Soudier teaches an exemplary Fe2O3 concentration of 1.9 wt%; Soudier further teaches time (t) values of 5 hours and teaches temperatures of i.e. 1400 °C. These lead to a P value of 2.30, which is greater than the formula (5) value as calculated according to said exemplary 1.9 wt% Fe2O3 of 1.96. Thus it can be seen that, contrary to applicant’s assertion, there is, in fact, basis in Soudier for one to arrive at the formula (5) parameter as determined by formula (4). 
While applicant contends that many combinations taught by Soudier would not meet the formula limitations of the instant claims, and seemingly asserts that this shows that Soudier therefore cannot teach the instant formula limitations, this is not found to be persuasive. There is not a requirement that each every possible embodiment in a piece of prior art meet a claim limitation in order for said prior art to read on the limitation. That Soudier teaches embodiments wherein T, t, and/or Fe2O3 values are such that the formula limitations are met, and further teaches ranges that would lead one of ordinary skill in the art to values also meeting the instant claim limitations, is in and of itself a showing that the Soudier prior art reads on the instant claims. Applicant’s contention that the applied prior art does not teach the formula limitations of the instant claims is therefore not persuasive. Applicant’s additional argument that Soudier does not teach the relationship between firing temperature, firing time, and Fe2O3 amount is also not persuasive because the prior art need not disclose the same rationale for arriving at the T, t, and Fe2O3, so long as this same combination would be arrived at through the teachings. As the latter is the case with the Soudier teachings, as shown above, that Soudier may not disclose the same intended reasons for the claimed combination of values is not a showing that this same value combination as taught and suggested by Soudier would not still render obvious the instant claims. 
	Thus, the grounds of rejection previously issued are maintained for the reasons set forth above. 
					Conclusion
6.	All the pending claims are rejected.
7.	Applicant’s arguments are not persuasive, and the previously issued grounds of rejection are maintained. Therefore, THIS ACTION IS MADE FINAL. 
8.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW26 January 2022